ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                      )
                                                 )
CP of Bozeman, Inc., dba Maintenance Patrol      )      ASBCA No. 58533
                                                 )
Under Contract No. FA4613-06-C-0005              )

APPEARANCE FOR THE APPELLANT:                           Mr. Raul Luciani
                                                         President

APPEARANCES FOR THE GOVERNMENT:                         Col Jennifer L. Martin, USAF
                                                         Air Force Chief Trial Attorney
                                                        Capt Joel B. Lofgren, USAF
                                                         Trial Attorney

                                ORDER OF DISMISSAL

       The parties informed the Board that this appeal has been settled. Pursuant to the
parties' joint request that the appeal be dismissed, the Board hereby dismisses the appeal
with prejudice.

      Dated: 29 January 2014




                                                 Administrati e Judge
                                                 Armed Se ces Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58533, Appeal ofCP of Bozeman,
Inc., dba Maintenance Patrol, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals